Citation Nr: 0412820	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including on a secondary basis.

2.  Entitlement to an increased evaluation for residuals of 
head trauma, including seizures and headaches, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and sister-in-law

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1969, with an honorable discharge, and from December 1969 to 
December 1975, with a discharge under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held in June 2003, before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.

2.  The veteran's PTSD is manifested by symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: panic 
attacks more than once a week; impaired judgment; and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran does not exhibit symptoms due to PTSD 
indicative of deficiencies in areas such as work and family 
relations, due to such symptoms as suicidal ideation, 
obsessional rituals, near continuous panic or depression, and 
impaired impulse control.

4.  The objective medical evidence of record fails to 
indicate a recent seizure within the last several years

5.  The evidence of record reveals subjective complaints of 
headaches due to head trauma.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for a seizure disorder have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.20, 4.21, 
4.124(a), Diagnostic Code 8911 (2003).

3.  The criteria for an evaluation of 10 percent for 
headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.21, 4.124(a), Diagnostic Codes 
8045, and 4.130, Diagnostic Code 9304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the RO sent 
letters in October 2002 and February 2003, advising the 
veteran of the evidence necessary to prove his claims on 
appeal.  The letters cumulatively explained VA's duty to 
assist, including what evidence VA was responsible for 
obtaining and what information or evidence the veteran was 
required to provide.  The RO described the actions it had 
taken to obtain evidence and what it had secured, and asked 
the veteran to provide additional evidence and information in 
support of his appeal.  Accordingly, the Board is satisfied 
that the veteran has received all notice required by the 
VCAA.  See Quartuccio v. Principi , 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In this case, although the notice letters that were provided 
to the veteran do not contain the "fourth element" in haec 
verba, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims during the ten years that his claim has been 
pending.  In the February 2003 notice letter, the RO 
requested evidence that it still needed from the veteran.  
The veteran also submitted a written statement in March 2003 
in which he indicated that he had no further evidence to 
submit.  Therefore, the Board finds that any error in not 
providing a more explicit, formal notice to the appellant 
covering all content requirements is harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
private medical records that the veteran authorized the RO to 
obtain, and reports of VA requested medical examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
evidence of record is sufficient to decide the claims, as 
explained in further detail below.  The Board finds that the 
RO has satisfied VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A.   

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The 
current level of disability, however, is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999). In this case, one of the veteran's 
appeals is from the "original rating" awarded for service-
connected PTSD, and the other is for an "increased rating" 
for residuals of head trauma. The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case. Fenderson at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found. Id. 
With an increased rating claim, "the present level of 
disability is of primary importance." Francisco at 58. This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions. See Fenderson.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2003).

III.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for PTSD if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A Global Assessment of Functioning (GAF) Scale score is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.].  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
represent major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g., neglects 
family and is unable to work).  Scores ranging from 11 to 20 
represent some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).  See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Based on a review of the evidence of record, the Board finds 
that the evidence of record more nearly approximates the 
criteria for a 50 percent rating for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  In other words, the 
Board finds that the evidence more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

According to a detailed, multi-paged July 2002 VA 
psychological evaluation report, the examiner diagnosed the 
veteran with chronic, moderate PTSD with a GAF of 45.  Based 
on observation, clinical interview, review of electronic 
records, and results from a battery of psychological tests, 
the examiner concluded that the veteran appeared to be 
experiencing severe psychological distress consistent with 
anxiety, depression, and PTSD.  The veteran's intellectual 
functioning appeared to be in the average range and, 
interpersonally, he appeared to be avoidant and withdrawn 
from others.

The Board has reviewed the veteran's VA outpatient treatment 
records since 1999.  Overall, the veteran's PTSD has remained 
essentially the same, but his GAF scores have ranged from 45 
to 60.  Based on a review of the entire record, the Board 
finds that the evidence more nearly approximates the criteria 
warranted for a 50 percent rating for PTSD.  Diagnostic Code 
9411.
 
A rating in excess of 50 percent, however, is not warranted 
because there is a lack of evidence of a greater number of 
the symptoms listed under the 70 percent evaluation.  For 
example, the veteran does not have psychiatric symptomatology 
such as recent suicidal ideation, obsessional rituals that 
interfere with routine activities, speech that is illogical, 
obscure or irrelevant, or spatial disorientation due to PTSD.  
While the veteran and his spouse maintain that he experienced 
problems at work due to his PTSD, nevertheless, there is no 
probative evidence that he left work solely due to PTSD or 
that he is currently unable to work in a non-stressful 
environment on account of his PTSD. 

The Board finds that the preponderance of the medical 
evidence shows that the veteran's PTSD, when considered apart 
from the veteran's other disorders, simply does not impair 
the appellant to a degree that would warrant a schedular 
evaluation in excess of 50 percent under the Rating Schedule.  
In addition to the evidence noted above, the reported GAF 
Scale scores are not consistent with disability that would 
support a rating in excess of 50 percent for PTSD because 
they consider more than just the veteran's PTSD. 
Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a rating in excess of 50 percent 
under the applicable rating criteria.  Diagnostic Code 9411.

As the preponderance of the evidence is against rating in 
excess of 50 percent for PTSD, the benefit of the doubt 
doctrine is not for application in this regard.  38 C.F.R. 
§ 3.102 (2003).

IV.  Seizure Disorder and Headaches.

"Headaches" and a "seizure disorder" are not specifically 
listed in the rating schedule. Under 38 C.F.R. § 4.20 (2003), 
when an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely rated 
disease or injury in which not only the functions affected, 
but the anatomical locations and symptomatology are closely 
analogous. In this case, the RO has evaluated the veteran's 
seizure disorder under 8911 (petit mal epilepsy) (2003). 
Under this Diagnostic Code, this disability is to be rated 
under the general rating formula for major seizures. Under 
this code, a confirmed diagnosis of epilepsy with a history 
of seizures warrants a 10 percent evaluation. At least one 
major seizure in the last two years, or at least two minor 
seizures in the last six months, warrants a 20 percent 
evaluation. At least one major seizure in the last six months 
or two in the last year, or averaging at least 5 to 8 minor 
seizures weekly, warrants a 40 percent evaluation.

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. 
§ 3.951(b) (2003).  The veteran's 20 percent rating for 
seizures has been in effect since 1983 and, therefore, is 
protected.

In this case, the medical record reveals that the veteran has 
not reported regular seizure attacks to his doctors.  VA and 
non-VA neurological evaluations have found no evidence to 
indicate that the veteran has had a seizure since he filed 
his claim for an increased rating.  According to these 
medical records, the veteran did not describe frequent 
seizures.  Accordingly, there is absolutely no basis to award 
the veteran an increased evaluation for a seizure disorder 
which, simply stated, is now controlled by medication.  

The veteran himself has made little reference to this 
disability in the medical records.  In June 2003, the veteran 
testified before the undersigned sitting at the RO that, 
although he had experienced seizures, he had not reported it 
to his wife because he did not want to upset her.  
Nevertheless, this does not explain why he did not report any 
seizures to his doctors.  Accordingly, an increased 
evaluation for the seizure disorder is denied. While it 
appears that the veteran is still using medication to treat 
this condition, the record indicates that this condition is 
well controlled with this medication. Accordingly, there is 
no basis to award the veteran an increased evaluation for a 
seizure disorder when the veteran does not suffer seizures 
often enough to warrant a rating in excess of 20 percent.

With regard to the veteran's headaches, the Board has also 
evaluated the veteran's condition under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8045 (brain disease due to trauma) (2003). 
Under this code, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic code specifically dealing with such disabilities 
with citation to the code used (in this case, 8045-9304). 
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 (dementia due to head trauma). The recent evidence of 
records is ambiguous regarding the etiology of the veteran's 
headaches.  Some medical professionals have attributed the 
headaches to nonservice-connected disorder.  Nevertheless, 
the record documents that the veteran experienced trauma to 
the head, and has been service connected for residual 
seizures.  Therefore, the Board finds that a separate 10 
percent rating is warranted for the veteran's subjective 
complaints of a headache.

In this case, although it is documented that the veteran 
experiences headaches due to head trauma during service, 
there is absolutely no evidence to support the conclusion 
that the veteran suffers from dementia due to head trauma. 
Under Diagnostic Code 8045, this 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

V.  Conclusion

The Board has considered the June 2003 testimony of the 
veteran, his spouse, and sister-in-law, as well as the 
written statements that are of record.  It is important to 
note that, as lay people untrained in the fields of medicine 
and/or science, their statements are not competent to render 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, ratings in excess of those 
assigned are not warranted because this lay evidence is 
outweighed by the medical evidence discussed above.

The Board in this case has also considered whether an 
extraschedular evaluation is warranted. 38 C.F.R. § 
3.321(b)(1) (2003) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability. However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1). In light 
of the recent evaluations, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disabilities impair earning capacity 
by requiring frequent hospitalizations or because medication 
required for these disabilities interferes with employment. 
In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability. This case is clearly distinguishable from 
Fanning because no such evidence of record.

The Board finds that the recent VA examinations and testing 
clearly and unequivocally supports the conclusion that any 
residual disability caused by the veteran's active service is 
more than adequately compensated by the current evaluations. 
Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time. Floyd 
v. Brown, 9 Vet. App. 88 (1996) VAOPGCPRC 6-96 (August 16, 
1996). If the veteran wishes to raise this issue, he must 
raise this issue specifically with the RO. In any event, the 
issue is not before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran. However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation for a seizure disorder 
due to head trauma is denied.

Entitlement to a 10 percent evaluation for headaches due to 
head trauma is granted.







REMAND

The veteran testified before the undersigned that he 
developed hypertension during service.  He also maintains as 
part of his appeal, that his hypertension was caused or is 
aggravated by a service-connected disorder.

According to a June 1980 VA Social Survey, the veteran's 
private physician from Good Samaritan Hospital reported that 
the veteran experienced two mild heart attacks in 1978 as a 
result of the veteran's seizure disorder.  It appears from 
the report that the veteran's private physician began 
treating the veteran for a heart disorder and hypertension 
shortly after the veteran's discharge from service.  This 
evidence is relevant to the veteran's service-connection 
claim for hypertension secondary to a service-connected 
disorder, and must be addressed before a decision may be made 
in this appeal.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310 (2003). Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310. See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should secure additionally 
identified records.  During the June 2003 
hearing before the undersigned, the 
veteran and his spouse identified certain 
VA treatment records in which a VA 
physician had linked the veteran's 
hypertension to his service-connected 
PTSD.  These records do not appear to be 
associated with the claims file.  An 
attempt should be made to obtain them.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  The veteran's medical records should 
be sent for review by a physician with 
appropriate expertise. The reviewing 
physician should opine whether it is as 
least as likely as not that the veteran's 
hypertension was caused or is made worse 
by the veteran's service-connected 
seizure disorders and PTSD, whether 
individually or in combination.  

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

?	The examiner should specifically 
read the June 1980 VA Social Survey 
in which a private physician noted 
that he treated the veteran for two 
minor heart attacks which were 
caused in part by the veteran's 
seizure disorder.  If the reviewing 
physician deems that physical 
examination of the veteran is 
necessary, such should be 
accomplished. 

?	A report should be prepared and 
associated with the veteran's VA 
claims folders.  The rationale for 
all opinions expressed must also be 
provided.

?	If the examiner is unable to render 
any opinion requested, it should be 
so indicated on the record, and the 
reasons should be noted. 

?	The Board reminds the appellant that 
consideration of a claim for VA 
compensation benefits is premised on 
her cooperation with respect to the 
proper development of his claim. 
When a claimant fails to report for 
an examination scheduled in 
conjunction with a claim for 
increase, the claim shall be denied. 
38 C.F.R. § 3.655 (2003).

4.  Thereafter, the RO should re-
adjudicate this claim, to include 
consideration under Allen v. Brown, 7 
Vet. App. 439, 448 (1995). If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



